NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            30-JUN-2021
                                            07:59 AM
                                            Dkt. 117 OAWST



                        NO. CAAP-XX-XXXXXXX

               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


             HERBERT JULIAN PARKS AND YVONNE PAE PARKS,
               Plaintiffs-Appellants/Cross-Appellees,
                                 v.
        ASSOCIATION OF APARTMENT OWNERS OF MAKAHA SURFSIDE,
               by and through its Board of Directors,
                 Defendant-Appellee/Cross-Appellant


        APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
         (CIVIL NO. 19-1-0100-01 (CASE NO. 1CC191000100))




           ORDER APPROVING STIPULATION TO DISMISS APPEAL
 (By:   Leonard, Presiding Judge, and Hiraoka and Wadsworth, JJ.)

          Upon consideration of the Stipulation for Dismissal of
Appeal filed on June 23, 2021, and the records and files herein,
it appears that: (1) the appeal and cross-appeal have been
docketed; (2) the parties stipulate to dismiss the appeal and
cross-appeal pursuant to Hawai#i Rules of Appellate Procedure
(HRAP) Rule 42(b); (3) the stipulation is dated and signed by
counsel for all parties appearing in this appeal and cross-
appeal; (4) the parties agree to bear their own attorneys' fees
and costs; (5) there are no remaining issues or parties to the
appeal and cross-appeal; and (6) dismissal is authorized by HRAP
Rule 42(b).
 NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER


          Therefore, IT IS HEREBY ORDERED that the Stipulation
for Dismissal of Appeal is approved and the appeal and cross-
appeal are dismissed.

          DATED:   Honolulu, Hawai#i, June 30, 2021.


                                      /s/ Katherine G. Leonard
                                      Presiding Judge


                                      /s/ Keith K. Hiraoka
                                      Associate Judge


                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  2